Broyles, C. J.
1. There is no merit in the grounds of the amendment to the motion for a new trial. Especially is this true in view of the note of the trial judge qualifying his approval of those grounds. Moreover, if the actions and statement of the court, during the trial of the case and in the presence of the jury, were prejudicial to the accused, in order for this court to pass upon the question a timely motion for a mistrial must have been made and overruled, which was not done.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce and, Bloodioorth, JJ., concur.